DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/105,069 filed 8/20/18 were examined. Examiner filed a non-final rejection on 4/6/20.
Applicant filed remarks and amendments on 7/1/20. Claims 1, 3, 13-15, and 18-20 were amended. Claim 12 was canceled. Claim 21 was newly added. Claims 1-11 and 13-21 were examined. Examiner filed a final rejection on 9/21/20.
Applicant filed remarks on 11/16/20. None of the claims were amended. Examiner indicated in an advisory action mailed 12/4/20 that the claims and arguments would not overcome the prior art of record.
Applicant filed an Appeal Brief on 2/5/21. Examiner filed an Examiner’s Answer on 3/19/21.
Applicant filed a Reply Brief on 4/32/21. The Patent Trial and Appeal Board affirmed the examiner on 1/21/22.
Applicant filed an RCE on 3/21/22. Claims 1-2, 4-8, 14-15, and 19-20 were amended. Claims 22-23 were newly added. Claims 1-11 and 14-23 were examined. Examiner filed a non-final rejection on 4/12/22.
Applicant filed remarks and amendments on 5/19/22. Claims 1, 6, 8-11, 17, 20-21 and 23 were amended. Claims 19 and 22 were cancelled. Claims 1-11, 14-18, 20-21 and 23 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments have resolved the claim objections indicated by examiner in the non-final rejection. The claim objections are therefore withdrawn.
Claim rejections under 35 USC 101: applicant has amended claim 1 to include limitations pertaining to autonomous driving, which cannot be performed mentally or manually by a user and therefore serve to integrate the judicial exception discussed in the non-final rejection into a practical application. The 101 rejections given in the non-final rejection are therefore withdrawn.
Claim rejections under 35 USC 103: applicant’s arguments filed 5/19/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Mou does not teach or suggest a similarity score that corresponds to a pair of feature vectors including at least one of the first feature vectors and at least one of the second feature vectors, as claimed, nor does Mou teach or suggest similarity scores that correspond to ‘projection errors based on the distance between the lines and the points’ [as in Kroeger]. Thus, Mou cannot possibly teach or suggest ‘comparing, by the one or more processors, pairs of the similarity scores over time in order to assess the operation of the first camera and the second camera’, as recited by amended claim 1” (See at least Page 10 in the Remarks). 
However, this argument is not persuasive since Mou does teach comparing, by the one or more processors, pairs of the similarity scores over time (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. Mou further teaches that the reference value at a given point in time is based on previous paired data sets [See at least Mou, 0086]. The similarity scores are therefore compared over time) in order to assess the operation of the first camera and the second vision sensor (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The comparison of the reference value and new transformation cost value may be regarded as an assessment of the two devices). The fact that Mou utilizes slightly different terminology in referring to the similarity score as a “transformation cost value” rather than a “similarity score”, does not change that [Mou, 0087] utilizes paired data sets from paired sensors. Mou further discloses that these paired data do, as a matter of fact, take the form of first and second feature vectors which are correlated with each other (See at least Fig. 6 in Mou: Mou teaches that after the data collection process 600 identifies the non-horizontal edge region image data subsets and the non-horizontal edge region lidar data subsets, the data collection process 600 stores or otherwise maintains the correlated non-horizontal edge region data subsets in association with one another at 616 [See at least Mou, 0076]. Also see at least Fig. 12 in Mou: Mou further teaches that, to obtain data at step 1202, the calibration verification process 1200 invokes the data collection process 600 described above to obtain a correlated set of image and lidar data [See at least Mou, 0085]. There is therefore no question that the calibration method 1200 of Fig. 12 uses paired feature vectors). Thus, applicant’s argument is not persuasive.
Applicant further argues that, “Examiner alleges that ‘The transformation cost value being less than the reference value may be regarded as applicant's 'abrupt change'’. Applicant respectfully disagrees and submits that paragraph [0087] of Mou…discloses features of a calibration verification process in which it is determined ‘whether a transformation cost value that is less the reference value can be achieved’ in order to validate or otherwise verify an existing calibration” (See at least Page 11 in the Remarks). However, this argument is not persuasive since applicant does not recite any further limitations pertaining to the “abrupt change” that would prevent the transformation cost value being less than the reference value, as in at least [Mou, 0087], from being regarded as applicant’s “abrupt change”. Examiner therefore maintains examiner’s prior interpretation of at least [Mou, 0087] to read on that limitation.
Applicant further argues that, “the combination of Kroeger and Mou does not teach or suggest ‘generating, by the one or more processors, a driving decision for the vehicle based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores; and controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision’” (See at least Pages 11-12 in the Remarks). However, this argument is not persuasive because Mou does teach generating, by the one or more processors, a driving decision for the vehicle (Mou teaches that, when calibration is performed, object detection, classification, and analysis based on the image data may be improved using depth, distance, dimensions, or other information derived from the calibrated and correlated sensor data, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by those objects in the environment in the vicinity of the vehicle [See at least Mou, 0029]. Mou further teaches that the devices are recalibrated at 1214 in Fig. 12 [See at least Mou, 0088]) based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The transformation cost value being less than the reference value may be regarded as applicant’s “abrupt change”). In other words, because the “abrupt change” causes the sensors to be recalibrated in at least [Mou, 0088], all subsequent object detection and classification instances like those in [Mou, 0029]), which may be regarded as driving decisions, are generated based on the recalibration, and therefore are generated based on the “abrupt change”. This includes the situation disclosed by the Turner reference in the non-final rejection of claim 17, since Turner does disclose controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision (See at least Fig. 1 in Turner: Turner teaches that when a computer 105 onboard a vehicle 101 equipped with cameras cannot determine an object type, the computer 105 is programmed to stop the vehicle 101, activate second cameras 130 to collect second data 135, and send the second data 135 to the server 145 for evaluation [See at least Turner, 0036]. In keeping with the interpretation of the “driving decision” as a detection and classification of a surrounding object, as per at least [Mou, 0029], Turner therefore stops the vehicle based on a “driving decision”).
For at least the above stated reasons, claim 1 and its dependents are not allowable over the prior art of record.

Information Disclosure Statement
The information disclosure statement filed 5/11/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of NPL document #1, which is not in the English language. While a copy of the webpage from archive.org is included, the copy is in Japanese with no English explanation.  The information referred to by this reference therefore has not been considered. Applicant should attach an English language description to make the IDS compliant.


Claim Objections
Claims 1, 8 and 23 are objected to because of the following informalities:
In claim 1, “the vehicle to pullover” should be “the vehicle to pull over”
In claim 8, “thumbnailing the first image” should be “thumbnailing the first images”
In claim 23, “generating the driving decisions” should be “generating the driving decision”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1), hereinafter referred to as Kroeger, Mou and Turner, respectively.
Regarding claim 1, Kroeger discloses A method for assessing camera operation (See at least Fig. 1 in Kroeger: Kroeger discloses a process 100 for calibrating cameras disposed on an autonomous vehicle [See at least Kroeger, 0019]) to make driving decisions of a vehicle in an autonomous driving mode (See at least Fig. 8 in Kroeger: Kroeger discloses that, at step 804, the process can include generating a trajectory based at least in part on the updated calibration data, and at step 806, the process can include controlling an autonomous vehicle to follow the trajectory [See at least Kroeger, 0122-0123]), the method comprising: 
receiving, by one or more processors, first images captured by a first camera (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 102, first camera 106(1) captures image data such as an image 110(1) [See at least Kroeger, 0020]); 
receiving, by the one or more processors, second images captured by a second camera (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 102, second camera 106(2) captures image data such as a second image 110(2) [See at least Kroeger, 0020]), the first camera and the second camera having an overlapping field of view (See at least Fig. 1 in Kroeger: Kroeger discloses that cameras 106(1), 106(2) are generally configured next to each other, both facing in the direction of travel and with significant overlap in their fields of view [See at least Kroeger, 0020]); 
generating, by the one or more processors, first feature vectors for the first images and second feature vectors for the second images (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 112, the process includes identifying point pairs which comprise, in the illustrated example, first points 114a, 116a, 118b, 120a, 122a, 124a, 126a, 128a, 130a, 132a in the first image 110(1) and matching second points 114b, 116b, 118b, 120b, 122b, 124b, 126b, 128b, 130b, 132b in the second image 110(2) [See at least Kroeger, 0022]); and
comparing, by the one or more processors, the first feature vectors to the second feature vectors to generate similarity scores, wherein each similarity score corresponds to a pair of feature vectors including at least one of the first feature vectors and at least one of the second feature vectors (Kroeger discloses that, when selecting the subset of point pairs, point-line combinations having a distance equal to or above a first threshold distance may be excluded from the subset, whereas point-line combinations having a distance equal to or above a second threshold distance less than the first threshold distance may be retained [See at least Kroeger, 0026]. Comparing corresponding points to each other may be regarded as comparing specific components of vectors, since each image can be regarded as a vector of points. Kroeger further discloses that the projection errors based on the distance between the lines and the points may be used to determine whether point pairs should be kept or discarded [See at least Kroeger, 0026]. These distances or errors may be regarded as similarity scores).
However, Kroeger does not explicitly disclose the method further comprising comparing, by the one or more processors, pairs of the similarity scores over time in order to assess the operation of the first camera and the second camera; and
generating, by the one or more processors, a driving decision for the vehicle based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores.
However, Mou does teach a method for calibrating two vision sensors of an autonomous vehicle with respect to each other further comprising comparing, by the one or more processors, pairs of the similarity scores over time (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. Mou further teaches that the reference value at a given point in time is based on previous paired data sets [See at least Mou, 0086]. The similarity scores are therefore compared over time) in order to assess the operation of the first camera and the second vision sensor (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The comparison of the reference value and new transformation cost value may be regarded as an assessment of the two devices); and
generating, by the one or more processors, a driving decision for the vehicle (Mou teaches that, when calibration is performed, object detection, classification, and analysis based on the image data may be improved using depth, distance, dimensions, or other information derived from the calibrated and correlated sensor data, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by those objects in the environment in the vicinity of the vehicle [See at least Mou, 0029]. The detection, classification, and evaluation of objects may be regarded as a “driving decision” of the vehicle. Mou further teaches that the devices are recalibrated at 1214 in Fig. 12 [See at least Mou, 0088]) based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The transformation cost value being less than the reference value may be regarded as applicant’s “abrupt change”. It will be appreciated that object detection and classification of [Mou, 0029] is a “driving decision” based on the recalibration of the sensor which is in turn based on this “abrupt change”). Both Mou and Kroeger teach methods for calibrating two visual sensors with respect to each other. However, only Mou explicitly teaches where the two visual sensors may be calibrated specifically when there is a noticeable decrease in a transformation cost value relating the two sensors to one another.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Kroeger to also calculate a transformation cost value for the two visual sensors at different periods in time and recalibrate the sensors in response to there being a drop in this cost value from one point in time to another. Doing so improves accuracy of the sensor calibration system by allowing the system to periodically detect or otherwise identify a potential loss of calibration or some other need for recalibrating or analyzing one or more of the onboard devices (With regard to this reasoning, see at least [Mou, 0083]).
However, Kroeger in view of Mou does not explicitly teach the method further comprising controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision.
However, Turner does teach a method for operating an autonomous vehicle comprising controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision (See at least Fig. 1 in Turner: Turner teaches that when a computer 105 onboard a vehicle 101 equipped with cameras cannot determine an object type, the computer 105 is programmed to stop the vehicle 101, activate second cameras 130 to collect second data 135, and send the second data 135 to the server 145 for evaluation [See at least Turner, 0036]. In keeping with the earlier interpretation of the “driving decision” as a detection and classification of a surrounding object, as per at least [Mou, 0029], Turner therefore stops the vehicle based on a “driving decision”). Both Turner and Kroeger in view of Mou teach methods for autonomously navigating a vehicle using a plurality of cameras where the vehicle may make a driver decision to identify an observed object. However, only Turner explicitly teaches where a vehicle may be stopped in response to a driving decision wherein a vehicle decides that it cannot identify an object type.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to stop the vehicle of Kroeger, as in Turner, when an obstacle is detected by the vehicle but not identified. Doing so improves safety when the vehicle is navigating nearby an unidentified and potentially dangerous obstacle.


Regarding claim 5, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein each of the first images and the second images are captured within a predetermined period of time (See at least Fig. 1 in Kroeger: Kroeger discloses that image 110(1) and the image 110(2) may be “captured at substantially the same time” [See at least Kroeger, 0021]) so as to capture an object in a given position within the overlapping field of view (See at least Fig. 1 in Kroeger: Kroeger discloses in the figure that images 110(1) and 110(2) may capture the same object, which in the depicted example is a car on a road).

Regarding claim 6, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, further comprising, before generating the first feature vectors and the second feature vectors, reducing each of the first image and the second image (Kroeger discloses that in order to generate the feature vectors, each of the images may be reduced down to a set of point pairs [See at least Kroeger, 0022]).

Regarding claim 7, Kroeger in view of Mou in further view of Turner teaches The method of claim 6, wherein reducing the first image and the second image includes cropping the first image and the second image to include only pixels corresponding to the overlapping field of view (Kroeger discloses that the point pairs correspond to the same structure in both images [See at least Kroeger, 0012]).

Regarding claim 9, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein the first feature vectors and the second feature vectors are generated further based on a time of day (See at least Fig. 5 in Kroeger: Kroeger discloses that perception component 522 can provide processed sensor data that indicates one or more characteristics associated with a detected entity and/or the environment, including a time of day [See at least Kroeger, 0058]).

Regarding claim 15, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, further comprising, based on the assessment, sending a request for assistance to a remote computing device, the request including at least one of the first images and the second images (See at least Fig. 5 in Kroeger: Kroeger discloses that computing device(s) 542 can receive the sensor data (raw or processed) from the vehicle and can perform calibration operations on the data [See at least Kroeger, 0084-0085]).

Regarding claim 16, Kroeger in view of Mou in further view of Turner teaches The method of claim 15, further comprising, after sending the request, sending an updated image from the first camera and an updated image from the second camera to the remote computing device (See at least Fig. 5 in Kroeger: Kroeger discloses that vehicle 502 can send sensor data to the computing device(s) 542 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc. [See at least Kroeger, 0084]).

Regarding claim 17, Kroeger in view of Mou in further view of Turner teaches The method of claim 15.
However, Kroeger does not teach the method further comprising: in response to the request, receiving instructions to stop the vehicle; and stopping the vehicle in response to the request.
However, Turner does teach a method for detecting objects surrounding an autonomous vehicle using a plurality of cameras comprising, in response to [a] request to a server, receiving instructions to stop the vehicle; and stopping the vehicle in response to the request (See at least Fig. 1 in Turner: Turner teaches that when a computer 105 onboard a vehicle 101 equipped with cameras cannot determine an object type, the computer 105 is programmed to stop the vehicle 101, activate second cameras 130 to collect second data 135, and send the second data 135 to the server 145 for evaluation [See at least Turner, 0036]). Both Turner and Kroeger teach methods for autonomously navigating a vehicle using a plurality of cameras. However, only Turner teaches where a vehicle may be stopped in response when a request is being sent from the vehicle to a remote server.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to stop the vehicle of Kroeger, as in Turner, when an obstacle is detected by the vehicle but not definitively identified once data is sent to the server. Doing so improves safety when the vehicle is navigating nearby an unidentified and potentially dangerous obstacle.

Regarding claim 18, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not teach the method further comprising activating a cleaning system for one or both of the first camera and the second camera.
However, Turner does teach a method for detecting objects surrounding an autonomous vehicle using a plurality of cameras comprising activating a cleaning system for one or both of the first camera and the second camera (See at least Fig. 1 in Turner: Turner teaches that, in the case that a computer 105 onboard a vehicle cannot determine an object type based on first data 125, the computer 105 is programmed to clean and activate second cameras 130, collect second data 135 and send the second data 135 to a server 145 [See at least Turner, 0030]). Both Turner and Kroeger teach methods for autonomously navigating a vehicle using a plurality of cameras. However, only Turner teaches where a cleaning system of one or more cameras of the vehicle may be activated.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera systems of Kroeger to also activate cleaning systems, as in Turner. Keeping the cameras clean helps them detect obstacles more accurately.

Regarding claim 20, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein controlling the vehicle includes discarding all or a portion of one or both of the first images and the second images when generating the driving decision (See at least Fig. 1 in Kroeger: Kroeger discloses that operations 150 and 152 may comprise determining a subset of the point pairs using the errors of the point pairs, and using the subset to developing a correction function to correct misalignment between the two cameras [See at least Kroeger, 0026-0027]. Since only a subset of the point-paired are included during this processing phase, it will be appreciated that by the time driving decisions are being made, the rest of the point pairs of the image have already been discarded).

Regarding claim 23, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein generating the driving decisions is further based on information received from one or both of the first camera or the second camera (Mou teaches that, when calibration is performed, object detection, classification, and analysis based on the image data may be improved using depth, distance, dimensions, or other information derived from the calibrated and correlated sensor data, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by those objects in the environment in the vicinity of the vehicle [See at least Mou, 0029]. This is consistent with object identification (or failure to identify a detected object) being the “driving decision” that is the trigger for stopping the vehicle in at least [Turner, 0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Anderson (US 20100094499 A1), hereinafter referred to as Anderson.
Regarding claim 2, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose the method wherein the first images and the second images are differently exposed.
However, Anderson does teach a method for navigating autonomous vehicles using data from multiple cameras wherein a first image and a second image are differently exposed (Anderson teaches that a sensor system of an autonomous vehicle may include visible light camera 712, which may be used with a second camera with a different exposure to generate stereoscopic, or three-dimensional, images [See at least Anderson, 0118]). Both Anderson and Kroeger teach methods for operating autonomous vehicles using a plurality of cameras. However, only Anderson teaches where the cameras may have different exposures from each other.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the two cameras of Kroeger to also have different exposure. Doing so allows the vehicle to operate with greater accuracy over a range of lighting conditions (See at least [Anderson, 0118]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Baba et al. (US 20190052792 A1), hereinafter referred to as Baba.
Regarding claim 3, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose wherein the first camera includes an ND filter and the second camera does not.
However, Baba does teach a method for image detection using a plurality of cameras wherein the first camera includes a neutral density (ND) filter and the second camera does not (See at least Fig. 8 in Baba: Baba discloses that an array of cameras may include a central camera 814 with a 100% (i.e. clear) neutral density filter, with six other cameras arranged in a ring about the central camera, two of which have 50% and 25% transmissive neutral density filters [See at least Baba, 0090]). Both Baba and Kroeger teach methods for image detection using multiple cameras. However, only Baba teaches where one or more of the plurality of cameras may have an ND filter, and one or more of the remaining cameras may not.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera group of Kroeger to also be an array of cameras wherein some have ND filters and others do not. Baba teaches that this arrangement may be used to create an HDR camera group, which may help improve photo quality (See at least [Baba, 0090]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Davis et al. (US 20190243376 A1), hereinafter referred to as Davis.
Regarding claim 4, Kroeger in view of Mou in further view of Turner teaches The method of claim 1. 
However, Kroeger does not disclose the method wherein an exposure period of the first images is longer than an exposure period of the second images.
However, Davis does teach a method for navigating a vehicle using a plurality of cameras (See at least [Davis, 0023]) wherein an exposure period of a first image is longer than an exposure period of a second image (Davis teaches that a vehicle may be equipped with a plurality of cameras which may capture image frames simultaneously, wherein exposure settings may involve obtaining images for different exposure times for each of the cameras [See at least Davis, 0070]). Both Davis and Kroeger teach methods for navigating vehicles using a plurality of cameras. However, only Davis explicitly teaches where the cameras may have different exposure times.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cameras of the camera system of Kroeger to also have different exposure times. Doing so allows the camera apparatus to function as needed under various different luminance settings (See at least [Davis, 0087-0088]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Wirth et al. (US 20190129444 A1), hereinafter referred to as Wirth.
Regarding claim 8, Kroeger in view of Mou in further view of Turner teaches The method of claim 6.
However, Kroeger does not explicitly disclose wherein reducing each of the first image and the second images includes thumbnailing the first image and the second images.
However Wirth does teach a method for autonomous navigation of vehicles wherein reducing images includes thumbnailing the images (Wirth teaches that the most recent image, or a thumbnail of the most recent image, for each area that a robot surveys may be displayed in a user interface [See at least Wirth, 0095]). Both Kroeger and Wirth teach methods for navigating vehicles autonomously using cameras. However, only Wirth teaches where the most recent image captured by a vehicle may be thumbnailed and subsequently displayed on a user interface.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image capture system of Kroeger to also thumbnail the most recent image captured by each camera and also display the thumbnails on a user interface. Doing so allows the user to determine which images were captured the most recently without having to view the full-size images (See at least [Wirth, 0095]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Shen et al. (US 20190132572 A1), hereinafter referred to as Shen.
Regarding claim 10, Kroeger in view of Mou in further view of Turner teaches The method of claim 1. 
However, Kroeger does not explicitly disclose wherein the first feature vectors and the second feature vectors are generated to include only features corresponding to light emitting objects.
However Shen does teach a method for imaging surroundings of an autonomous vehicle utilizing both LIDAR and cameras wherein the first feature vectors and the second feature vectors are generated to include only features corresponding to light emitting objects (See at least Fig. 4 in Shen: Shen discloses that for the depicted imaging apparatus, camera 409 shares the same field of view with LIDAR sensor 403 such that the field of view of the first and the second images requires minimum or no image synchronization [See at least Shen, 0034]. Anyone of ordinary skill in the art will appreciate that LIDAR imaging requires use of a light emitting object). Both Shen and Kroeger teach methods for navigating autonomous vehicles using camera imaging techniques. However, only Shen teaches where a LIDAR sensor may be use to capture data corresponding to the data captured by a camera.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cameras of Kroeger to also be synchronized with light-emitting LIDAR sensors, as in Shen. Doing so provides the processor of the system to perform additional types of image analysis by comparing the LIDAR-generated image with camera generated image(s) (See at least [Shen, 0034 and 0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Smolyanskiy et al. (US 20190295282 A1), hereinafter referred to as Smolyanskiy.
Regarding claim 11, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose the method wherein generating the similarity score includes using a structure similarity index.
However, Smolyanskiy does disclose a method of comparing two images received at neighboring cameras of an autonomous vehicle (See at least [Smolyanskiy, 0031]) wherein generating [a] similarity score includes using a structure similarity index (Smolyanskiy teaches that a deep neural network may be trained by analyzing the differences between images 102A and 102B captured at two different cameras of an autonomous vehicle, wherein the training includes calculation of a structure similarity index Ssim [See at least Smolyanskiy, 0076]). Both Kroeger and Smolyanskiy teach methods for detecting surrounding objects using a plurality of cameras attached the vehicle. However, only Smolyanskiy teaches where a structure similarity index may be employed to assess the similarity of images.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image comparison method of Kroeger to also include a step of calculating a structure similarity index, as in Smolyanskiy. Anyone of ordinary skill in the art will appreciate that structure similarity index is a standard way of comparing images to determine similarity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Javidnia et al. (US 20180027224 A1), hereinafter referred to as Javidnia.
Regarding claim 14, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose wherein a cumulative sum control chart is used to detect the abrupt change in the compared pairs of similarity scores.
However, Javidnia does disclose a system for autonomous navigation of a vehicle [See at least Javidnia, 0167] utilizing two cameras [See at least Javidnia, 0174] wherein a cumulative sum control chart is used to detect changes in the compared pairs of similarity scores (Javidnia teaches that in Local Matching Process Block 1 and Cost Aggregation Process Block 2 of a process, two captured images are compared and a disparity map is developed to compare them [See at least Javidnia, 0051-0052]. Javidnia further teaches that in order to refine the disparity map and better identify features in the images, a cumulative sum function may be used [See at least Javidnia, 0121-0124]). Both Kroeger and Javidnia teaches methods for comparing images captured by different cameras. However, only Javidnia teaches where a cumulative sum function may be used to refine a generated disparity map comparing the images and improve the system’s ability to identify features in the images.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing system of Kroeger to also include a cumulative sum-based method to refine a disparity map comparing the two images, as in Javidnia. Doing so helps identify structurally important features in the disparity map (See at least [Javidnia, 0121]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in view of Turner et al. (US 20190256054 A1) in view of Miyagawa et al. (US 20150049345 A1), hereinafter referred to as Miyagawa.
Regarding claim 21, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not explicitly disclose the method wherein the first feature vector and the second feature vector are bright spots or high intensity areas.
However, Miyagawa does teach a camera system comprising multiple cameras wherein a first camera compares its feature vector to that of a second camera wherein the first feature vector and the second feature vector are bright spots or high intensity areas (See at least Fig. 1 in Miyagawa: Miyagawa discloses that in a stereoscopic camera system, cameras 5L and 5R of capture two separate images 40 and 50 respectively, which are compared by control apparatus 10 to identify matching bright lines in each image [See at least Miyagawa, 0051-0052]). Both Miyagawa and Kroeger teach methods for multi-camera image capture and matching systems. However, only Miyagawa explicitly teaches where the features captured in each image may be bright lines.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera system of Kroeger to also detect bright lines as targeted features by its plurality of cameras. Doing so helps the system determine the position of the object being photographed, which is useful information for a user (See at least [Miyagawa, 0054]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668